Voto disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 2 de febrero de 1976
Disiento por hallarse todavía en vigor en su texto inglés el inciso 6, Art. 249 del Código de Enjuiciamiento Civil (32 Laws of Puerto Rico Annotated, section 1130, paragraph 6) que motivó nuestra decisión en Quiñones v. Gutiérrez et al., 29 D.P.R. 772 (1921), intocado por nuestra Asamblea Legisla-tiva a pesar de que subsiguientemente ha introducido en-miendas a dicho artículo relativas a vehículos de motor.